Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that all claims in the application can be examined without a serious search burden as all species have overlapping search areas.  This is not found persuasive because as indicated in the previous office action, each species requires employing different search strategies/queries for each gasket configuration. This would entail a unique strategy/query for each species having different relative positioning between respect communication, drain and introduction holes, extending/non-extending portions, and rib vs. no rib configurations. The species are not obvious variants of one another and the searches would not be coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 3-5, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (US 9777740), hereinafter: “Chiba”.
In Reference to Claim 1
Chiba teaches:
A water pump(1), comprising:
a body(2) on which a bearing portion(proximate 9, see annotated fig below) is formed;
a fixing member(3) to which the body is fixed via a gasket(Col 3, ll. 35-40);
a pump chamber(6) formed by the body and the fixing member(Fig 2);
a rotating shaft(4) rotatably supported by the bearing portion(see annotated fig below);
a seal member(8) provided between the rotating shaft and the body(Fig 2);
an impeller(7) provided on one end of the rotating shaft and housed in the pump chamber(Fig 2);
a pulley(5) that is provided on another end of the rotating shaft(pulley is located opposite the impeller as shown in Fig 2), and rotates the rotating shaft(Col 5, ll. 15-29;
and 
a water reservoir portion(12) that is formed by the body and the fixing member(Col 3, ll. 55-60), and into which cooling water leaking from between the bearing portion and the rotating shaft(at 9) flows via an introduction hole(11; Col 3, ll. 50-60), wherein 
the water reservoir portion is divided into a first division portion(see annotated fig below) and a second division(see annotated fig below) portion by the gasket(as shown in Fig 5, the gasket is the diving line between the first and second division portions), 
the first division portion and the second division portion communicate with each other through a communication hole formed in the gasket(there exists an opening in the gasket at 12 which allows communication between the first and second division portions), and
the second division portion includes a drain hole(13) through which cooling water is discharged to outside(Col 4, ll. 3-18).

    PNG
    media_image1.png
    657
    958
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    721
    919
    media_image2.png
    Greyscale

In Reference to Claim 3
Chiba teaches:
The water pump according to Claim 1(see rejection of claim 1 above), wherein a rib(see annotated fig above) is provided on an inner wall of the water reservoir portion(as shown in the annotated fig above the rib is provided on an inner wall of the water reservoir 12).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would also be allowable by virtue of its dependency on claim 2.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to fairly disclose or suggest extending the gasket to cover the drain hole.  It is the examiner’s opinion that one of ordinary skill in the art would not have reached the claimed invention without the benefit of Applicant’s disclosure.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080112792 A1
Hotta; Takayuki et al.
JP 2007016629 A
YAMAZAKI, SHUHEI
US 6793459 B2
Chujo; Masaki et al.
JP 6003094 B2
YOSHIDA TAICHI et al.
GB 2390398 A
TEBBY STEPHEN WALKER


The above references are cited for teaching similar water pumps with drain configurations representing the state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745